Citation Nr: 1450884	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant (the Veteran) represented by:	Judy J. Donegan of Chisholm, Chisholm & Kilpatrick


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1987 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This appeal was previously before the Board in November 2013.  The Board denied a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In April 2014, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's decision denying the Veteran's claim be vacated and remanded for action consistent with the JMR.  In August 2014, the Veteran's attorney submitted additional argument, along with a 2014 private vocational consult report, waiving RO consideration of this evidence.

The Veteran provided sworn testimony in support of his appeal during a hearing before a Decision Review Officer in February 2008 and the undersigned Veterans Law Judge in May 2013; hearing transcripts have been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on VA's paperless systems, "Virtual VA" and Veterans Benefits Management System (VBMS) to insure a total review of the evidence.


FINDING OF FACT

The more probative evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, do not preclude all forms of substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU - Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The determination of a referral or a grant, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a 
facts-found basis when earned annual income does not exceed the poverty 

threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.
Marginal work is not considered substantially gainful employment.  

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

II.  Analysis 

Prior to September 16, 2009, the Veteran failed to meet the schedular criteria for a TDIU.  He had a combined rating of 60 percent from October 26, 2006 to September 15, 2009.  Since September 16, 2009, the Veteran has met the schedular criteria for a TDIU.  The Veteran has multiple service-connected disabilities with a combined rating of 70 percent and with one service-connected disability, atypical migraines, rated at 50 percent.  

A.  Education and Work Experience

The Veteran has his high school equivalency, one year of college, and training in computer programming.  

During military service, the Veteran worked as an executive officer driver.  Since discharge, the Veteran has held a variety of positions including as a cabinet assembler and a delivery driver.  He was last employed on a full-time basis in August 2002.  However, the Veteran continues to work on a part-time basis.  

The Veteran has maintained part-time employment through a family business.  He reports being employed as a disc jockey and for his wife's DJ and Karaoke business.  He reports working 15 hours per week and earning $50 per week, which helps the Veteran pay for gas when driving to scheduled events.  SSA and the 2014 private vocational consultant chose to accept the Veteran's self-report than he is only paid $50 per week, and therefore those reports characterized his employment as not gainful.  

The Board finds the Veteran's characterization of his "salary" misleading.  First, tax records supplied by the Veteran indicate that the business is actually the Veteran's and not his wife.  In 2007 and 2008 income tax records filed by the Veteran, he is listed as the sole proprietor of the business.  The February 2009 counseling record indicates the Veteran and his wife own the business.  This is not quite the sheltered environment implied by a statement that the Veteran works for his wife.

Second, the February 2009 report prepared by a VA vocational rehabilitation counselor indicates that the Veteran's take home pay is actually $2,400 per month - a figure more consistent with his tax returns.  The JMR states that the 2007 and 2008 tax returns show that the Veteran "appears to have been earning below the poverty level."  What the JMR does not discuss, and what is relevant here, is that although the Veteran's adjusted gross income was apparently below poverty level, that is only because he deducted the majority of his income for business expenses.  In 2007 the business's gross receipts were almost $25,000, and the Veteran's car and home expenses, along with other expenses, offset the business's profits.  The Board is not suggesting that the Veteran improperly deducted business expenses, but is pointing out that his statement he only makes $50 per week and the JMR's reference to an income below poverty level does not tell the whole story when factored against the fact that he is the business owner, not his wife, and that the business grossed almost $25,000 in 2007 and over $29,000 in 2008.

38 C.F.R. § 4.16 defines marginal income on the basis of earned income.  Here, the Veteran's earned income, as shown by his tax returns, well exceeds marginal.  The Veteran is less than 65 years old.  The 2007 U.S. Census Bureau poverty threshold for a two-person household under 65 years old was $13, 954 - the Veteran's earned income exceeded that by more than $10,000.  The 2009 U.S. Census Bureau poverty threshold for a two-person household under 65 years old was $14,439 - the Veteran's earned income exceeded that by almost $15,000.  So, interestingly, despite SSA finding no substantial gainful activity since 2006, the 2007 and 2009 tax returns clearly show otherwise, according to VA's consideration of earned income.

Based on a review of the Veteran's education and work experience, he has sufficient training and experience that could transfer to a variety of positions even with restrictions caused by the Veteran's service-connected disabilities.  This is discussed in more detail below.  Additionally, the Veteran continues to engage in substantially gainful employment as the owner of a karaoke and DJ business despite statements to the contrary.  

B.  Impact of Service-Connected Disabilities on Employability

The Board recognizes that the Veteran has been found disabled by the Social Security Administration (SSA) as of August 2006.  Although the Board reviewed SSA's decision, it has little bearing on a claim of TDIU.  While SSA examined all severe impairments to determine disability, a claim of TDIU is limited to unemployability based on service-connected disabilities.  The Veteran has three, atypical migraines, a cervical spine disability and a thoracic spine disability. 

SSA's decision discusses, in part, the following:
* Consultive examination in January 2009 showed restricted motion of hips, shoulders, and knees - all nonservice-connected impairment.
* The veteran complained of numbness in the hands and feet, and EMG studies in February 2009 showed early peripheral neuropathy in the hands and feet.  This is not a service-connected condition.  Service connection was denied in October 2009 and not appealed.  As for any implication that these neurological issues are a result of his service-connected neck and thoracic spine disabilities, the medical evidence indicates otherwise.  An April 2009 VA neurosurgery note clearly states that EMG demonstrated no evidence of cervical radiculopathy.  The September 2009 VA examiner opined the EMG results were consistent with mild or early peripheral neuropathy but not with radiculopathy that would happen from nerve compression from spinal disc disease.  The August 2012 VA examiner also found no signs or symptoms of radiculopathy.  The Board decision of 2013 found that there was no neurological impairment due to the service-connected conditions, and the Veteran abandoned his appeal of this part of the Board decision, so it is final. 
* SSA discussed visual disturbances "linked to the 2007 assault" which created problems with hand-eye coordination - all nonservice-connected impairment.
* SSA discussed numerous psychiatric and cognitive difficulties, such as impaired memory, a mood disorder with irritability, and uneven attention, concentration and pace - all nonservice-connected impairment.

The fact that SSA based its decision on all the Veteran's medical conditions, including nonservice-connected ones, makes its determination as to inability to work irrelevant to the Board's question here.

Also, significantly affecting the probative weight to be assigned to SSA's determination and the 2014 private vocational consult's report is that both the SSA and the private vocational consultant accepted much of the Veteran's self-reported physical limitations.  The vocational consultant recounts a phone conversation with the Veteran where he reports he cannot do any physical activity for more than a few minutes, without then needing to rest, that his neck has "very limited" range of motion, and that he has migraine headaches 7-9 times per week lasting from 30 minutes to several hours.  His conclusion that the Veteran could not sustain gainful employment indicates reliance not just on the medical records but on the Veteran's "self-report."  See page 4, bottom paragraph.  The point here, is that the credibility of the Veteran's self-report is squarely at issue.  

As for the Veteran's self-reported limitations of range of motion, they are not entirely credible.  As the Board noted in the prior decision, on VA examination in 2008, the examiner noted much voluntary guarding and stated that she could not state that the exam represented the Veteran's full functional capabilities.  On VA examination in September 2009, he complained of pain on all ranges and all movements and made jerky movements.  The examiner commented on specific inconsistencies in the Veteran's presentation, such as his ability to turn his head to look at the examiner during the interview and crouch down to get his shoes, but then demonstrating more limited range of motion on testing.  The examiner concluded the Veteran's demonstrated range of motion on testing was not indicative of his true functional range of motion. The examiner also noted the Veteran's gait was inconsistent, alternating between limping and walking normally.	

On another VA examination in August 2012, the Veteran stated that he regularly uses a cane for stability and occasionally uses a wheelchair for fatigue.  However,  the examiner stated: "The Veteran exhibits hyperventilatory behavior and winces with any effort beyond the stationary seated or supine position."  The examiner concluded that the limited range of motion findings were "not accurate based on his ambulation to and from the exam room as well as going from standing to the seated position."  The examiner concluded the Veteran gave "suboptimal effort" based on specific incongruous actions by the Veteran involving his back movements, including ambulation to and from the room, his ability to sit with his lumbar spine flexed at 90 degrees, and his failure to exhibit any pain when going directly to a sitting position.  The examiner also stated that the functional loss shown of less movement than normal, weakened movement, excess fatigability, and pain on movement after repetitive use, were out of proportion to the Veteran's disease process.

It is not only VA examinations that have commented on the Veteran's inconsistent and exaggerated test results - both the Allen Hospital report from 2009 and even SSA evaluations have shown the same.  This is discussed more below.

While the SSA and the private vocational consultant chose to accept in entirety the Veteran's self-reported physical limitations, the Board, on a de novo review of the record, finds the Veteran's reports not entirely credible, based on the repeated inconsistencies on VA examinations between 2008 and 2012.  The examiners' conclusions that the findings shown on those examinations were not indicative of the Veteran's true functioning were not unsupported opinions, but, rather, the examiners cited to specific instances during the examinations to support their conclusions.  

As will be discussed below, the Board finds the Veteran's service-connected disabilities considered, singly or in combination, do not result in unemployability either before September 16, 2009 on an extraschedular basis or after that date on a schedular basis.  

a.  Atypical Migraines

The Veteran was initially service connected for atypical migraine headaches in a March 1991 rating decision.  These migraines began shortly after a slip and fall accident while cleaning a track vehicle in service.  Since his initial 10 percent rating, the Veteran has received an increase to 30 percent effective in August 2002, which was in effect at the time of his March 2009 claim for a TDIU. 

In a May 2008 compensation and pension (C&P) examination, the Veteran reported having 7 to 8 prostrating headaches a week lasting between 30 minutes to up to four hours on a given day.  These headaches are often triggered by light and/or smells.  He also reported a "prodrome of lightheadedness, nausea, blurry vision, and irritability immediately to 30 minutes before headache onset" lasting between 30 minutes to two days.   These symptoms are also triggered by lights and/or smells.  He has also reported migraines triggered while working for the DJ service, when providing testimony at his February 2008 DRO hearing.  However, his migraines become so severe that he is unable to see the screen, but he stays because he has to help.  The Veteran's migraines have not been so severe that he has ever been hospitalized for them.  At most, he reports going to the emergency room for treatment.  His symptoms are reduced by lying down in a quiet room helps with these symptoms.  The May 2008 C&P examiner reported that the Veteran had increased absenteeism as a result of his migraines due to pain.  

However, the Veteran received an increased rating for his atypical migraines to 50 percent based on a September 2009 VA examination.  The rater discussed symptoms that have been attributed by medical professionals as unrelated to the migraine condition itself, but rather prior traumatic head trauma.  These distinctions were noted in a September 2009 VA examiner.  

In September 2009, a VA examiner evaluated the Veteran's migraines on employability.  The examiner opined that the post-traumatic worsening of the Veteran's migraines is not service connected due to traumatic head injury as well as additional refractory headaches as a result of trying different medications.  This assessment is juxtaposed to a May 2014 vocational expert opinion submitted by the Veteran finding him unemployable due to migraines.  

The vocational expert stated that having migraines of such a severity would significantly impair one's ability to sustain full-time employment.  The Board recognizes that the Veteran to a certain degree is unemployable.  In fact, a 50 percent rating for headaches recognizes that frequent and prolonged headaches produce severe economic inadaptability.  This does not equate with inability to work, but rather recognizes that a person's ability to earn a living would be severely affected due to headaches.

However, within the TDIU context, unemployability must be caused by service connected disabilities.  We have VA examiner in 2009 making such a distinction.  The vocational expert is not a physician.  He is merely making an assessment based on the Veteran's subjective statements and the medical record as to how much the Veteran can work.  He is not making a distinction as to what symptoms are attributable to what disabilities.  That is a judgment call for a medical professional.   

The Board finds that the increase of the Veteran's symptoms is related to two events wholly unrelated to the Veteran's military service and/or his service-connected atypical migraines.   As the Veteran reported in a March 2008 VA Medical Center neurological examination report, he was involved in two separate post-service altercations resulting in a traumatic brain injury.  In 2007, the Veteran was assaulted and had his head slammed into the side of a truck.  In 2008, the Veteran was hit multiple times in the head and knocked out.  The 2008 attack was so severe that the Veteran required reconstructive surgery.  The worsening of his symptoms began immediately following each attack, as reported by the Veteran and VA medical personnel.  

The Veteran has also made statements that tie the worsening of his condition to a non-service connected injury.  In November 2010, the Veteran saw a speech pathologist at the Iowa City VA Medical Center (VAMC) to work on cognitive functioning.  In his discussions with the speech pathologist, the Veteran noted that his memory issues worsened after a 2007 bar assault, and not as a result of his previously service-connected migraines.  The Board also finds interesting that the Veteran was given an IPod Touch to help the Veteran remember appointments.  The Veteran exhibited no difficulties in setting up or with using the device.  Difficulties using such a device would be in line with the Veteran's assertions regarding his migraine triggers.  However, no difficulties have been shown.   

The JMR states that the Board needed to provide additional reasons and bases as to the decision by the RO to assign a 50 percent rating for the Veteran's headaches that were described as precluding gainful employment, despite the VA examiner's statement that the increase in disability was due to a post-service assault.  Clearly, the RO's decision to assign a 50 percent rating for increased symptoms even though the evidence suggested that increase was not due to the service-connected condition was beneficial to the Veteran.  The fact that the RO did so, however, does not necessarily lead to a conclusion that the increased symptoms warrant TDIU.  Since it is clear that the worsening of the symptoms came from the post-service head injury, and not the atypical migraines noted at the Veteran's initial application, the Board finds his service-connected atypical migraines do not result in unemployability.  

The Board next turns to the affect the Veteran's cervical strain has on his employability.  

b.  Cervical Strain

The Veteran has recurrent neck pain rated at 20 percent for the entire period.  Early diagnostic testing revealed cervical spondylosis and multilevel degenerative joint disease with C6/7 bilateral foraminal stenosis.  The Veteran reports incapacitating episodes due to cervical spine lasting two to three days a week five to six hours at a time.  However, such limitations have yet to been seen on any examination. 

March 2008 physical therapy notes indicate decreased range of motion in the Veteran's neck by 50 percent in all directions.  Limited range of motion in his neck has reduced the Veteran's ability to turn his head while driving.  In addition to limited range of motion, the Veteran reports increased additional limitations stemming from this disability.  

In a March 2008 Iowa City VA Medical Center medical report, the Veteran reports occasional numbness in his hands and fingers when lifting heavier objects or when driving.   However, when evaluated at a May 2008 C&P examination no neurological deficits were seen and the Veteran had full muscular strength in all extremities, which decreases the likelihood that the Veteran's reported symptoms are a result of his cervical strain disability.  Although the cervical paraspinal muscles could not be assessed due to Veteran's incomplete relaxation, no evidence of compressive neuropathy or cervical radiculopathy shown.  Later examinations conducted in January 2009, May 2009 and June 2009 at the Iowa City VAMC determined that the Veteran's demonstrated early evidence of mild peripheral neuropathy, a non-service-connected disability unrelated to the Veteran's cervical spine disability.  See discussion above.

At the September 2009 VA examination, the examiner opined that the neck disability did not affect the Veteran's employability because the Veteran was previously able to work in laborious jobs such as a cabinet assembler since being service-connected.  The examiner could not see how the neck disability had any effect on the Veteran's employability.  The examiner also relied on objective tests of the cervical spine, which revealed no signs of pain, spam, guarding atrophy, tenderness or weakness in cervical spine, similar results seen in previous examinations.

Aside from conservative treatment, such as taking prescribed medications and the occasional epidural injection such as is seen in June 2010, the medical record, although voluminous, is scant on the issue of how the cervical spine disability created unemployability.  Accordingly, VA scheduled the Veteran for another VA examination in August 2012.  

The August 2012 examiner noted significant discrepancies between the Veteran's presentation of symptoms and his objective examination, as seen in several examinations conducted prior to September 16, 2009.  For example, when the Veteran was performing range of motion tests in the upper extremities (abduction and extension), the Veteran reported pain in his neck.  However, the motions themselves would have not have caused neck pain.  This exaggeration indicates that the Veteran is capable of more movement than shown.  His abilities are captured within in activities of daily living.  For example, the Veteran drives, an activity which requires him to turn his neck.  The record supports the fact that the Veteran is not unemployable due to his service-connected neck disability.  

Aside from these examinations, the Veteran attended follow-up appointments for treatment including physical therapy, and the use of several at-home conservative measures including taking prescription pain medications such as Vicodin, using a TENS unit, and a Miami J collar with padding to manage his symptoms. 

Despite the reduced range of motion in his neck and residual pain, these symptoms are largely managed with conservative treatment and have not significantly impaired the Veteran's ability to engage in a wide range of activities including general self-care, and driving.  

c.  Degenerative Disc Disease of the Thoracic Spine 

The Veteran is rated at 20 percent for this disability for the entire appeals period.  The Veteran contends that he has incapacitating episodes due to the thoracolumbar spine lasting two to three days a week for five to six hours at a time and he is unable to walk more than a few yards. 

Throughout the Veteran's treatment record, issues are seen regarding the Veteran's back.  For instance in May 2008, the Veteran reported increased back pain after bending over to tie his shoe laces and appeared stiff.  He reported pain for nearly a week before it was under control. However, the root of this pain does not appear to be a result of any injury to the thoracic spine.  

Although he has been rated for a disability of the thoracic spine, March 2008 records revealed normal alignment of the thoracic spine without significant disc disease.  Despite the Veteran reports of difficulty lifting heavier objects and driving for prolonged periods related to this disability, there is no active disability shown.  

Exaggerations of the Veterans' physical limitations are pronounced in the May 2008 C&P evaluation.  The Veteran presented with slow, stiff movements and increased stiffness when initiating movements.  Although limitations in range of motion were observed by the examiner, the examiner could not say with certainty whether the examination represented the Veteran's full functional capabilities.  The Examiner noted the Veteran engaging in voluntary guarding which may have been caused out of fear.   However, range of motion improved with repeated repetitions.  For example, on the first test, the Veteran had forward flexion at 30 degrees, but had full range of motion shown on subsequent repetitions with 40 and 45 degrees shown on subsequent tests.  The Veteran also walked with a normal gait. 

Exaggerations of the Veteran's physical limitations were observed on a January 2009 psychological examination upon request by the Disability Determination Services.  The examiner also noted exaggerations in the Veteran's appearance and gait in relation to his reports of pain.  The examiner also noted that the Veteran could walk unaided. 

The Veteran has reported the need to take pain medication for his back disability.  He was prescribed a number of narcotic pain medications.  He reported nausea when taking Vicodin, but has seen relief with the use of Oxycodone.  

The September 2009 VA examiner who provided an opinion on unemployability on the Veteran's other service-connected disabilities, also provided an assessment of employability regarding the thoracic spine disability.  The examiner found no unemployability caused by the thoracic spine disability because no changes were seen in the spine on diagnostic tests.  Objective tests revealed no signs of pain, spam, guarding atrophy, tenderness or weakness in thoracic spine.  

A second examination conducted in August 2012, delved further into the Veteran's asserted limitations.  However, the examination results were inconsistent with the Veteran's complaints, as seen in his examination of the cervical spine.   The Veteran presented with flexion of 20 degrees, extension at 10 degrees, right lateral flexion at 22 degrees, left lateral flexion at 24 degrees, right lateral rotation at 28 degrees and left lateral rotation at 35 degrees, all below full range of motion.  However, the examiner reported the Veteran performed at suboptimal effort on the initial examination as well as in repeated tests, which would align with limitations such as less movement than normal, weakened movement, excess fatigability, pain or movement.  The abnormalities seen on the examination are out of proportion to the limitations that would be exhibited with an individual with a mild form of the disease.  

The Board considered also these examinations in light of the Veteran's part-time work as a part-time disc jockey, which he continued to do in spite of any reported limitation, and no loss of physical strength which allows him to lift objects up to 40 pounds, the approximate weight of speakers.   

Ultimately, the Board does not find the Veteran unemployable due to his thoracic spine.  Based on the evidence of record, the Board finds the Veteran has greater physical ability than shown on examinations and as noted by the examiners.  Even in considering the Veteran's reported symptoms and comparing those symptoms to his activities of daily living including his part-time work as a disc jockey, the Veteran would be able to engage in at least sedentary work with a sit/stand option.  This would allow the Veteran to reduce any pain caused with prolonged standing, but also allow the Veteran to move around to minimize reported and observed stiffness.  

d.  Combined effect of service-connected disabilities

Even considering the combined effects of the Veteran's service connected disabilities, he would still be employable.  Although he exhibits significant limited range of motion in cervical and thoracic spines, such limitations have been noted to be exaggerated on examinations, and in conflict with the Veteran's employment as a disc jockey.  Additionally, the Veteran's atypical migraines have not been disabling, and did not cause the incapacitating results that his current non-service connected head trauma does.  

The Veteran has undergone a number of evaluations of his total physical ability based upon his physical impairments.  The first examination took place in May 2008.  The examiner in considered the combined effects of the Veteran's cervical and thoracic spine disabilities opined that the Veteran would have increase increased absenteeism, decreased mobility, problems with lifting and carrying, and chronic pain.  The Board finds this assessment is not accurate in light of the examiner other statements within his examination report of the Veteran's exaggerations during the exam.  The Veteran likely has a higher physical ability than observed.  The examiner did not consider the impact of the Veteran's migraines on employability, just the spine disabilities.  Accordingly, this examination does not present a complete picture to rely upon.  The Board next considered physical work performance evaluation conducted at the Allen Hospital Iowa Health System in September 2008.  

The September 2008 examination evaluated the Veteran's employability based on service-connected and non-service connected disabilities affecting the Veteran's neck, back, and head.  As seen in the May 2008 C&P examination, the September 2008 physical work performance evaluator also found that the Veteran engaged in significant self-limiting and inconsistent behavior, including assertions of pain, throughout the examination.  The Veteran self-limited on 65% of the 17 tasks of the test, meaning he stopped the task before a maximum amount of effort was reached.  The examiner noted possible causes for such behavior could be pain, psychosocial issues such as fear of reinjury, anxiety or depression, and /or attempts to manipulate the test.  However, it was the examiners experience that motivated clients self-limited no more than 20 percent.  If self-limiting exceeds 20 percent as is seen in this instant case, then psychosocial and motivational factors are affecting the test results.  The Veteran also appeared unwilling to continue with testing to completion.  As a result, the examiner could only derive the Veteran's minimum exertional ability, which he determined was at the sedentary range.  An individual is able to engage in sedentary work if he is "capable of exerting up to 10 pounds of force occasionally (1/3rd of the time) and negligibly lift, carry, push, and pull or otherwise move objects, including the human body."  The Veteran would be able to complete an 8-hour day with the option to alternate between siting and standing.  Even with the Veteran's self- limiting behavior, the examiner found the Veteran capable of sedentary work with a sit/stand option.  Similar results were seen on evaluations performed by the Disability Determination Services in January 2009 and March 2009 who opined that the Veteran could perform a full range of light jobs that resemble his past work, and simple and unskilled tasks.  

Another examination conducted by a Social Security Administration consultative examiner in January 2009 also noted the Veteran's exaggerations on his examination.  The Veteran walked unaided but with a slow gait, and had an exaggerated pain response.  Even though the Veteran reported being unable to walk more than 200 feet due to pain, and shortness of breath, the examiner indicated that the Veteran had a higher exertional ability. The examiner opined that the Veteran could sit for two hours before needing to change positions to either stand or otherwise move and could lift 40 pounds which is the weight of the speakers he has to move.  The Veteran reports dropping them more frequently than usual, but there was no objective limitation seen related to reduced strength or increased severity of the Veteran's back disability consistent with such reported limitations. 
 
The JMR stated that the Board must discuss a February 2012 negative finding by VA's vocational rehabilitation services in its assessment of the TDIU claim.  There is no February 2012 vocational rehabilitation assessment of record.  The Board assumes this must be a typographical error, and was meant to reference a February 2009 assessment.  This is so because the JMR included a citation to the record on appeal, implying the purported 2012 assessment was already of record, and the attorney stated in August 2014 that there was no more duty to assist to fulfill in this case, implying all relevant evidence was already of record.  Therefore, the Board will proceed with its analysis based on the February 2009 vocational assessment.

In February 2009, a VA vocational rehabilitation counselor found the combination of the Veteran's back, neck and history of a traumatic head injury substantially contributed to his inability to obtain employment.  This is not entirely probative to the question at issue in this case for the following reasons.  The counselor did not in fact say the Veteran was unemployable, but noted the impact the Veteran's disabilities had on obtaining employment.  In evaluating TDIU, we do not look at whether the Veteran's is able to obtain employment, but rather if the Veteran is employable.  These are two different questions.  Based on the bulk of the examinations, it appears the Veteran has the minimum capacity to perform sedentary work based on a combination of his service-connected disabilities on a full-time basis.  The vocational rehabilitation assessment was that the conditions substantially contribute to his inability to obtain employment, a fact already recognized by disability ratings in effect.  Furthermore, the rationale for the conclusion included discussion of the Veteran's memory and concentration difficulties which are not service-connected.

The JMR stated that the Board must discuss the type of gainful employment the Veteran could obtain considering his work history, limited education, and physical limitations.  To the extent the JMR is suggesting that the Board has to list specific jobs that the Veteran could obtain, such is not required.  Rather, as noted, with the Veteran's work history and physical limitations, he could perform a full range of sedentary to light jobs that resemble his past work, with simple and unskilled tasks, with the option to alternate between siting and standing.  For example, SSA identified his past experience as a delivery driver as a light to medium physical demand position - obviously the Veteran would have to limit the items he delivered/lifted to a lighter weight, but such a position would involve alternating between sitting and standing.  He also has past experience as a salesperson, which although he could not perform in a position requiring he stand for long periods of time (as in a store), SSA identified acquired skills as customer service, and there are many customer service or sales positions in more of an office environment, where, again, the Veteran could alternate between sitting and standing.  


III.  VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The information contained in an October 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Neither the Veteran nor his representative have pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  

The VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's post-service treatment records from private and VA sources.  The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision regarding the Veteran's claim for a TDIU.  

In adjudging the adequacy of the examinations, the Board took into account the Veteran's statements regarding these examinations.  The Veteran has indicated displeasure with the September 2009 C&P examination.  He felt that the doctor over stepped her bounds by telling him to see a psychiatrist and as a result felt worthless.  As an evaluating physician, she is able to make recommendations.  The Veteran can choose whether or not he wants to accept them.  He has not challenged the actual content of the examination report or the examiner findings.  Displeasure with the manner of examination is not sufficient to warrant and examination inadequate.  Accordingly, the Board finds the September 2009 examiner's evaluation adequate for rating purposes. 

Since neither the Veteran nor his representative did not make the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


